         Case 2:19-cr-00209-APG-EJY Document 51 Filed 09/08/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
 7   Attorney for Brandon Patton

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No.: 2:19-cr-00209-APG-EJY

12                  Plaintiff,                            STIPULATION TO CONTINUE
                                                          SENTENCING HEARING
13          v.
                                                          (Second Request)
14   BRANDON PATTON,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Shaheen Torgoley, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Brandon Patton, that the
21   Sentencing Hearing currently scheduled on September 23, 2020, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant needs additional time to gather mitigation information
25   for Mr. Patton, which is relevant to the sentencing disposition of this case.
26
        Case 2:19-cr-00209-APG-EJY Document 51 Filed 09/08/20 Page 2 of 3




 1          2.     Mr. Patton, along with his family, would like to be physically present before the
 2   Court at the time of sentencing, which is extremely difficult at this time given the ongoing
 3   COVID-19 pandemic.
 4          3.     The defendant is in custody and agrees with the need for the continuance.
 5          4.     The parties agree to the continuance.
 6          This is the second request for a continuance of the sentencing hearing.
 7          DATED this 8th day of September, 2020.
 8
 9    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
10
11      /s/ Brandon C. Jaroch                          /s/ Shaheen Torgoley
      By_____________________________                By_____________________________
12    BRANDON C. JAROCH                              SHAHEEN TORGOLEY
      Assistant Federal Public Defender              Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:19-cr-00209-APG-EJY Document 51 Filed 09/08/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No.: 2:19-cr-00209-APG-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     BRANDON PATTON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Wednesday, September 23, 2020, at 1:00 p.m., be vacated and continued to December 9, 2020

12   at the hour of 3:30 p.m. in LV Courtroom 6C.

13          DATED this 8th day of September, 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
